Rombauer, P. J.,
delivered the following dissenting opinion:
I can discover no theory in accord with the recognized rules of law, on which the reasoning or result of the opinion of the court can be supported. The plaintiff’s petition states in so many words that the conveyance of the right of way by Ford to the railroad company was made “on the condition in said deed expressed that said railroad company should erect a good and substantial crossing under its said railroad track.” The agreed statement of facts recites that the deed' conveying said right of way " contained the condition set forth in plaintiff’s petition,” and that is all that is before this court, or that was before the trial court, having any bearing on the clause in thp deed, as the deed itself was not offered in evidence.
The case, therefore, presents this view. The plaintiff sues for the violation of a condition in a deed, which, if a condition at all, is necessarily a condition subsequent; but, notwithstanding the fact that he avers it as a condition, ■ and proves it as a- condition, the court decides that it is nó condition. The ground of this decision seems to be that, if it were a condition, the plaintiff could not recover, and the supposed equities of the case seem to demand that he should recover. I cannot give my sanction to such reasoning.
That conditions subsequent are not favored in the law, because their violation works forfeitures, and forfeitures are not favored, no one disputes; but, if any case has gone to the extent of deciding that the courts will disregard a condition, provided for in express terms as a condition, simply because' under “surrounding circumstances” a condition was not the wisest thing for the parties to agree upon, the opinion certainly fails to cite it. Such a decision would be subversive of the fundamental rule, that the courts cannot make contacts for the parties which they have not seen fit to make for *232themselves, nor can the courts relieve them from their folly, however great, in entering into improvident contracts.
Rawson v. Inhabitants of School District, 7 Allen, 125, is referred to in the opinion as deciding that the words “on condition,” in a private grant are not sufficient to work a condition subsequent, unless conjoined with other words giving a right of re-entry. What that case decided is this : The deed granted a piece of land for a burying place forever in consideration of love and affection and divers other valuable considerations. The plaintiffs claimed that the words .for a burying place forever ” were words of strict condition. The court decided that the words used were as consistent with the intent by the grantor to repose a trust and confidence in the inhabitants of the town, as with the intent to impose on them a condition which would compel them, on pain of forfeiture, to maintain the premises as a burial place for all time. “ Language so equivocal,” says Bigblow, C. J., in deciding the case, “cannot be construed as a condition subsequent without disregarding that cardinal principle of real property already referred to, that conditions subsequent which defeat an estate are not to be favored or raised by inference or implication.” It is in the same case that the same judge uses language credited in the opinion of the court to Laberee v. Carleton, 53 Me. 211, after having said: “In the deed on which the present controversy arises, there are, strictly speaking,no words of condition, such as, of themselves, import the creation of a conditional estate.”
In Hubbard v. Railroad, 63 Mo. 70, the following words in a deed conveying a right of way, “Depot to be located on the northwest quarter of 26 or southwest quarter of 23,” without any provisions for re-entry, were held to be words creating a condition subsequent. That case furnishes a complete refutation to the argument *233used in the opinion, which seeks to demonstrate that the words used in the deed under review created no condition subsequent, although the word condition is used.
How the court arrived at the conclusion that, either the plaintiff’s or the defendant’s construction of the deed must prevail, is not quite clear to me. If a deed (in the absence of fraud or mutual mistake clearly established) can be read in another way than it is written, I see no reason why one reading should prevail over another. If the clause is not a condition, as it says it is, then it might mean either consideration, reservation, exceptions or anything else, or be rejected altpgether.
Nor can I see on what principle we are bound to presume that, in the sale by plaintiff to Mosely, the damage to the land arising from the destruction of the roadway was deducted from the contract price of sale. The plaintiff and Mosely, his vendee, both testify, but neither of them makes mention of the fact. The proposition was not submitted to the jury in any form, and we cannot presume that they found the fact. We have condemned verdicts based on mere conjecture, when rendered by juries, and certainly should not construct such verdicts ourselves, as the opinion of the court undertakes to do.
I think that from whatever standpoint the case is viewed, the result is inevitable that, under the pleadings and evidence, the plaintiff could not recover. •